Citation Nr: 0710161	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-42 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for generalized anxiety disorder.

2.  Entitlement to an increased rating for pilonidal cyst, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in New York, New York, arising 
from rating decisions issued in February 2003 and April 2004.  
The veteran appears to have also raised a claim of 
entitlement to a clothing allowance which the Board refers to 
the RO for appropriate action.

The pilonidal cyst and TDIU rating claims are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

At no point during the pendency of this appeal does the 
evidence reveal generalized anxiety disorder manifested by 
the type and degree of symptoms that result in occupational 
and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating in excess 50 percent for 
generalized anxiety disorder are not met at any point during 
the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic 
Code 9400 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection" VA 
therefore is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his psychiatric disability.  As the April 2004 rating 
decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  As 
such, his filing of a notice of disagreement as to the 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC) set forth the relevant 
diagnostic codes for the veteran's psychiatric disability.  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the percentage currently 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for his service-connected disability.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Although the veteran was not 
apprised of the criteria for consideration in awarding an 
effective date, as an increased initial rating is not awarded 
herein, the issue of effective date is rendered moot and the 
veteran is not prejudiced by the Board's adjudication of the 
appeal at this time.  No appeal was taken from the assigned 
effective date of service connection.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.
Duty to Assist

With regard to the duty to assist, the claims file contains 
lay statements and VA medical records, to include VA 
examination reports.  Further, the claims file contains the 
veteran's statements in support of his appeal as well as a 
transcript of the hearing before the undersigned in July 
2006.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim which VA has been 
authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Increased Rating Claim: Anxiety Disorder

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).  In the appeal of assignment 
of an initial disability rating, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  


Indeed, the United States Court of Appeals for the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.

A 50 percent rating for generalized anxiety disorder 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2006).  The symptoms listed are not intended to constitute 
an exhaustive list, but rather serve as examples of the type 
and degree of the symptoms, or their effects, that would 
justify a particular rating for a psychiatric disability.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The veteran testified at the July 2006 hearing to neglecting 
his personal appearance and having difficulties with hygiene-
type activities.  A September 2003 private 


medical report indicates the veteran emitted a foul odor 
while a November 2003 VA medical record shows he had poor 
dental hygiene.  A March 2004 VA medical record indicates he 
was unshaven, malodorous and disheveled.  In contrast, 
January 2004, November 2003, September 2003, and July 2003 VA 
medical records reflect the veteran was described as well-
groomed.  See also hearing transcript (veteran testified to 
his spouse reminding him to perform hygiene-type activities).  
The veteran argues that his hygiene problems led to his loss 
of employment; however, he did not authorize employment 
verification and a December 2002 letter from a VA medical 
provider chronicled the veteran's nonservice-connected 
psoriasis was so severe he was considered unacceptable at 
this former workplace.  See also September 2003 VA medical 
record.  Numerous medical records indicate his pilonidal cyst 
resulted in a foul-smelling discharge.  The veteran has 
testified that he has problems performing personal hygiene 
due to his generalized anxiety disorder.  He has also 
testified that he experiences two to three anxiety attacks 
per week.

While the record is indicative of the veteran having some 
difficulties with personal hygiene as well as problems with 
irritability and anger, a September 2003 record clarifies the 
latter symptoms had not been associated with physical 
altercations or major blowouts.  In addition to no evidence 
of periods of unprovoked violence, the record indicates his 
panic symptoms responded well to treatment with Paxil and 
while he had no friends and isolated himself, a September 
2003 VA medical record indicates he showed some improvement 
in his parenting skills.  While the September 2003 private 
medical report indicates the veteran had passive suicidal 
ideations, his VA treatment records reflect he consistently 
denied suicidal and homicidal ideations.  The September 2003 
private medical report also shows the veteran had no thought 
disorder and the examiner described the veteran as having a 
serious psychiatric condition.  The examiner assigned a 
global assessment of functioning (GAF) score of 50, 
reflective of serious symptoms or serious difficulty in 
social or occupational functioning on the hypothetical 
continuum of mental health and illness.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
September 2003 VA examination report and his VA treatment 
records also contain GAF scores reflective of serious 
psychiatric symptoms.

The veteran has described anxiety attacks, most recently 
occurring two to three times per week.  He has testified as 
to impairment of memory.  The record reveals his problems 
with hygiene as well as those associated with his nonservice-
connected skin disability but the evidence does not reveal a 
psychiatric disability picture that has the effect of 
occupational and social impairment with deficiencies in most 
areas.  While the evidence is indicative of a serious 
psychiatric disability, the evidence does not reveal an 
overall psychiatric disability manifested by the type and 
degree of symptoms, or the effects of, which more closely 
approximate the criteria for a higher rating at any point 
during the pendency of this appeal.  As such, an initial 
disability rating in excess of 50 percent is not warranted 
and a staged rating is not for application.

In reaching this decision, the Board notes the evidence does 
not show that the veteran's service-connected psychiatric 
disability is in any way exceptional or unusual.  The 
evidence of record is not reflective of an exceptional 
disability picture not contemplated by the regular schedular 
criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2006).


ORDER

An initial disability rating in excess of 50 percent for 
generalized anxiety disorder is denied.


REMAND

As for the veteran's pilonidal cyst claim, the record shows 
that an increased rating was denied via a February 2003 
rating decision.  In March 2003, the veteran voiced 


disagreement with this determination.  See 38 C.F.R. § 20.302 
(2006).  A SOC has not been sent to the veteran regarding 
this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court indicated that in a case in which a veteran 
expressed disagreement in writing with a decision by an AOJ 
and the AOJ failed to issue an SOC, the Board should remand 
the matter for issuance of an SOC.  As the overall disability 
picture due solely to service-connected disabilities, to 
include his pilonidal cyst, is a factor to be considered in 
adjudication of his TDIU rating claim, appellate review of 
the latter issue would be premature at this time.  See also 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).  

Accordingly, this case is REMANDED for the following action:

1.  After compliance with all due process 
concerns raised by the evidence of 
record, an SOC should be issued to the 
veteran and his representative concerning 
the claim of entitlement to an increased 
rating for pilonidal cyst.  The veteran 
should be advised of the necessity of 
filing a timely substantive appeal if he 
wants the Board to consider the claim.

2.  Thereafter, readjudicate the 
veteran's TDIU rating claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


